UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ELLIOT McGUCKEN,

                          Plaintiff,
                                                         19 Civ. 9617 (KPF)
                       -v.-
                                                              ORDER
NEWSWEEK LLC,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s motions to seal Exhibits 12 and 16 to

the Declaration of Scott Alan Burroughs, Esq., submitted in connection with

Plaintiff’s Motion for Summary Adjudication. (Dkt. #58, 59). The Court hereby

GRANTS Plaintiff’s motions. The sealed copies of the exhibits shall be viewable

to the Court and parties only. The Clerk of Court is directed to terminate the

motions at docket entries 58 and 59.

      SO ORDERED.

Dated:      May 24, 2021
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
